EXHIBIT 10.42
The Dresser-Rand Company Non-Qualified Retirement Plan
The Dresser-Rand Company
Non-Qualified Retirement Plan
Established January 1, 2007
Restated Effective January 1, 2009

 



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan
TABLE OF CONTENTS

              INTRODUCTION     1  
 
            ARTICLE I: DEFINITIONS     2  
 
           
1.1
  Account     2  
1.2
  Associated Company     2  
1.3
  Beneficiary     2  
1.4
  Board     2  
1.5
  Bonus     2  
1.6
  Change in Control     2  
1.7
  Class Year Account     3  
1.8
  Code     3  
1.9
  Code Section 409A     4  
1.10
  Company     4  
1.11
  Company Match Contribution     4  
1.12
  Deferral Election     4  
1.13
  Deferral Period     4  
1.14
  Distribution Election     4  
1.15
  Eligible Employee     4  
1.16
  Employee Benefits Committee     5  
1.17
  Employee     5  
1.18
  Enrollment Period     5  
1.19
  ERISA     5  
1.20
  Participant     5  
1.21
  Performance-Based Bonus     7  
1.22
  Plan     7  
1.23
  Plan Year     7  
1.24
  Salary     7  
1.25
  Separation from Service     7  
1.26
  Short-Term Distribution Option     8  
1.27
  Spouse     8  
1.28
  Termination Distribution Option     8  
1.29
  Trust     8  
1.30
  Unforeseeable Emergency     8  
1.31
  Valuation Date     9  
1.32
  Transfer Contributions     9  
 
            ARTICLE II: ELIGIBILITY AND PARTICIPATION     10  
 
           
2.1
  Participation     10  
2.2
  Termination of Participation     10  
2.3
  Inactive Participation     10  
2.4
  Enrollment Period     10  
 
            ARTICLE III: PARTICIPANT DEFERRALS AND COMPANY CONTRIBUTIONS     12
 
 
           
3.1
  Participant Salary and/or Bonus Deferrals     12  

i



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan

             
3.2
  Company Match Contribution     12  
 
            ARTICLE IV: ACCOUNTS     14  
 
           
4.1
  Establishment of Accounts     14  
4.2
  Earnings Credited to Accounts     14  
 
            ARTICLE V: ELECTION, TIMING AND FORM OF DISTRIBUTIONS     15  
 
           
5.1
  Participant's Distribution Election of Timing and Form of Payment     15  
5.2
  Class Year Accounts Subject to Short-Term Distribution Options     17  
5.3
  Accounts Subject to the Termination Distribution Option     17  
5.4
  Hardship Distributions     17  
5.5
  Restrictions on Specified Employees     18  
 
            ARTICLE VI: VESTING     19  
 
           
6.1
  Vesting     19  
6.2
  Service     19  
 
            ARTICLE VII: DEATH BENEFITS     20  
 
           
7.1
  Beneficiary Designation     20  
7.2
  Death of Participant     20  
 
            ARTICLE VIII: ADMINISTRATIVE POWERS AND DUTIES     21  
 
           
8.1
  Plan Administration     21  
8.2
  Delegation of Authority     21  
8.3
  Expenses     21  
8.4
  Indemnity of Employee Benefits Committee     21  
8.5
  Claims and Appeals Procedures     22  
8.6
  Exhaustion of Administrative Remedies     23  
 
            ARTICLE IX: AMENDMENT AND TERMINATION     24  
 
           
9.1
  Amending the Plan     24  
9.2
  Plan Termination     24  
 
            ARTICLE X: MISCELLANEOUS     25  
 
           
10.1
  Severability     25  
10.2
  Unsecured Interest     25  
10.3
  Payments to the Account Trust     25  
10.4
  Not an Employment Agreement     25  
10.5
  No Assignment or Anticipation of Benefits     26  
10.6
  Taxes     26  
10.7
  State Law     26  
10.8
  Legal Actions     27  
10.9
  Facility of Payment     27  
10.10
       Unclaimed Benefits     27  
10.11
        Appendices     27  
10.12
       Entire Agreement     27  

ii

 



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan
INTRODUCTION
The purpose of this Plan is to provide specified benefits to a select group of
management and highly compensated employees who contribute materially to the
continued growth, development and future business success of the Dresser-Rand
Company and its affiliates, if any, that sponsor this Plan.
Effective January 1, 2007, the Dresser-Rand Company Non-Qualified Retirement
Plan, (the “Plan”), set forth in the following pages, is intended to comply with
Internal Revenue Code (“Code”) Section 409A and any regulatory or other guidance
issued under Code Section 409A. Any terms of this Plan that conflict with such
future guidance shall be null and void as of the effective date of the Plan. The
Plan is restated effective January 1, 2009 to fully comply with Section 409A of
the Code, final regulations issued under Section 409A of the Code and any other
requirements applicable to the Plan.
The Company desires to adopt this restated Plan in order to: (1) set forth the
terms and conditions upon which the Company shall pay such deferred compensation
to the Participants or their designated beneficiaries; (2) reflect the transfer
of liabilities from the ERISA Excess Benefit Plan for Dresser-Rand Company and
the ERISA Compensation Limit Plan for Dresser-Rand Company; and (3) bring the
benefits described in (2) into compliance with Section 409A of the Code.
The Company intends this Plan to be considered an unfunded arrangement,
maintained primarily to provide retirement income for such Participants, for tax
purposes and for purposes of the Employee Retirement Income Security Act of
1974, as amended.

1



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan
Article I:Definitions

1.1   Account

“Account” means the total bookkeeping entry established under the Plan to track
the amount of benefits to which the Participant is entitled. A Participant’s
Account shall consist of the following sub-accounts. Each sub-account shall be
maintained on a year-by-year basis, such that each Class Year of each
sub-account may be separately determined. Sub-accounts established are:

  (a)   Salary Deferrals     (b)   Bonus Deferrals     (c)   Company Match
Contributions     (d)   Transfer Contributions

Each sub-account reflects the value of the principal contributions credited to
such Participant in accordance with the provisions of the Plan, and the
investment experience, expenses, distributions and withdrawals attributable to
such amounts. Each Participant’s Account shall be maintained by the Company as
long as any balance credited to such Account remains.

1.2   Associated Company

Associated Company means any entity which when aggregated with the Company
pursuant to Code Section 414(b) or (c) would be considered a single employer.

1.3   Beneficiary

“Beneficiary” means the person(s) designated to receive benefits in the event of
a Participant’s death pursuant to Section 7.2.

1.4   Board

“Board” means the Board of Directors of the Dresser-Rand Company.

1.5   Bonus

“Bonus” means a Performance-Based Bonus which is earned by an Eligible Employee
under any of the annual incentive or bonus plans of the Company that the
Employee Benefits Committee determines to be an eligible bonus program for
purposes of this Plan.

1.6   Change in Control

“Change in Control” means the first to occur of any of the following events:

2



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan

  (a)   during any 12-month period, the members of the Board (the “Incumbent
Directors”) cease for any reason other than due to death or disability to
constitute at least a majority of the members of the Board, provided that any
director whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the members of
the Board who are at the time Incumbent Directors shall be considered an
Incumbent Director, other than any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board;     (b)   the acquisition or ownership by any individual, entity or
“group” (within the meaning of Section 13(d)(3) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)), other than the Company or an
Associated Company, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or an Associated Company, of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or
more of the combined voting power of the Company’s then outstanding voting
securities entitled to vote generally in the election of directors;     (c)  
the merger, consolidation or other similar transaction of the Company, as a
result of which the stockholders of the Company immediately prior to such
merger, consolidation or other transaction, do not, immediately thereafter,
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the voting securities entitled to vote generally in the election of
directors of the merged, consolidated or other surviving company; and     (d)  
the sale, transfer or other disposition of all or substantially all of the
assets of the Company to one or more persons or entities that are not,
immediately prior to such sale, transfer or other disposition, Associated
Companies.

A “Change in Control” shall not be deemed to occur if the Company undergoes a
bankruptcy, liquidation or reorganization under the United States Bankruptcy
Code.

1.7   Class Year Account

“Class Year Account” means the sub-account of a Participant’s Account that
reflects the amount of Salary or Bonus deferred by the Participant for a
particular Plan Year (and investment earnings and losses thereon). For a given
Plan Year, a Participant who elects to defer both Salary and Bonus for a Plan
Year shall therefore have two Class Year Accounts for that Plan Year because the
Plan allows a Participant to elect different Deferral Periods and different
forms of payment for each respective deferral of each Plan Year’s Salary or
Bonus.

1.8   Code

“Code” means the Internal Revenue Code of 1986, as amended.

3



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan

1.9   Code Section 409A

“Code Section 409A” means the provisions of section 409A of the Code, as
interpreted by any and all proposed or final regulations or other published
guidance of the Department of the Treasury or Internal Revenue Service.

1.10   Company

“Company” means the Dresser-Rand Company; provided, however, that for the
purpose of construing Articles I through VII of the Plan, “Company” shall
include Dresser-Rand Group, Inc. solely with respect to the Employee or
Employees of Dresser-Rand Group, Inc.

1.11   Company Match Contribution

“Company Match Contribution” means the amount credited to a Participant’s
Account by the Company for a Plan Year on a dollar-for-dollar matching basis,
based on the aggregate amount of Salary and Bonus deferred by the Participant
during the Plan Year, subject to limitations set forth in Section 3.2.

1.12   Deferral Election

“Deferral Election” means an agreement between a Participant and the Company
whereby the Participant elects to reduce the Salary, that will become payable in
the following calendar year and/or the Bonus that is earned in the current year
and will be paid in the following calendar year. The form and content of the
Deferral Election shall be prescribed by the Employee Benefits Committee, and
shall allow for the Participant to specify a percentage of Salary and/or Bonus
to be deferred.

1.13   Deferral Period

The “Deferral Period” for a Class Year Account for which a Participant elects a
Short-Term Distribution Option means the duration of the deferral of the Salary
or Bonus amount, measured in whole Plan Years. Under the Short-Term Distribution
Option, a Participant may elect to receive the principal, plus applicable
investment gains/losses, the amount of the deferred Salary or Bonus for a Plan
Year in a single lump sum in January of a year specified by the Participant. The
amount subject to the Short-Term Distribution must have been in the
Participant’s account for a minimum of two complete calendar years prior to the
January date of issuance of Short-Term Distribution. The Participant’s Deferral
Election is irrevocable for the Deferral Period, unless another event that
triggers a distribution occurs first, such as Separation from Service or death.

1.14   Distribution Election

“Distribution Election” shall refer to the Short-Term Distribution Option and/or
the Termination Distribution Options described in Section V.

1.15   Eligible Employee

4



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan
“Eligible Employee” means a person actively employed who meets the definition of
Employee and is classified by the Company in pay-grades 32 or higher.

1.16   Employee Benefits Committee

“Employee Benefits Committee” means the committee appointed by the Board to
administer this Plan which shall consist of at least three persons. Each member
of the Employee Benefits Committee shall serve until he or she resigns or is
removed by the Board. A member may be removed by the Board at any time for any
reason. For purposes of this document, the Employee Benefits Committee is also
referred to as the “Plan Administrator”.

1.17   Employee

“Employee” means any person who is employed by the Company.
The term “Employee” specifically excludes any individual classified by the
Company as an independent contractor, leased employee (within the meaning of
Section 414(n) of the Code), any individual who performs services for the
employer whose remuneration for services not initially reported by the employer
on IRS Form W-2 and any temporary individual whose services are contracted from
or through an entity which is not an affiliated, regardless of any later
classification or reclassification of any such individual as a common-law
employee of the Employer. The term “Employee” also specifically excludes any
nonresident alien without earned income from sources within the United States.

1.18   Enrollment Period

“Enrollment Period” means an annual election period that is established by the
Employee Benefits Committee to enable each Participant to make an annual set of
Deferral Elections pursuant to Section 1.12 and 2.4. The deadline for an
Enrollment Period, which is the date as of which a Deferral Election shall
become irrevocable, shall be as stated in Section 2.4(c).

1.19   ERISA

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

1.20   Participant

  (a)   Subject to paragraph (b), a “Participant” means an individual: (1) who
is an Eligible Employee and who has elected, under the Plan, to defer payment of
all or allowable portions of his or her Bonus or Salary or (2) who has a
Transfer Contribution to his credit.     (b)   An individual who becomes a
Participant solely as a result of having a Transfer Contribution to his credit
shall not be eligible to make a Deferral Election or receive an allocation of
Company Match Contribution under Article III until and

5



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan
unless such individual becomes an Eligible Employee.

6



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan

1.21   Performance-Based Bonus

“Performance-Based Bonus” means a Bonus that conforms to the definition of
“performance-based compensation” under Code Section 409A. As applied to any
Bonus paid or payable on or after January 1, 2007, the Employee Benefits
Committee is authorized to determine whether the Bonus is a Performance-Based
Bonus, meaning a Bonus:

  (a)   which provides compensation based on the achievement of individual
and/or organizational performance goals, measured (objectively and/or
subjectively) over a period of at least 12 months;     (b)   is subject to
performance criteria established in writing not later than the 90th day of such
performance period;     (c)   for which there is no substantial certainty of
payment, and the amount of the Bonus is not ascertainable, at the time a
Participant’s Deferral Election is to be made for such Bonus; and     (d)  
which, in all other respects, complies with the definition of “performance-based
compensation” under Code Section 409A.

1.22   Plan

“Plan” means the Dresser-Rand Company Non-Qualified Retirement Plan, as amended
from time to time.

1.23   Plan Year

“Plan Year” means a calendar year.

1.24   Salary

“Salary” means the annual base compensation, including base salary, sales
commissions and other compensation for time worked or approved time off, paid by
the Company to an employee before payroll deductions and before any deferrals
pursuant to Section 3.1 of the Plan. Salary shall furthermore include pay for
vacation, holidays, jury duty, bereavement, back or retroactive pay, and
overtime paid in accordance with a bona fide Dresser-Rand policy. Salary shall
exclude bonuses, proceeds, earnings or value from any program involving stock,
reimbursements of expenses, separation pay, fringe benefits, and other
remuneration which is not specifically related to time worked or approved time
off.

1.25   Separation from Service

“Separation from Service” shall mean the Participant’s complete and total
retirement or termination of service or termination of employment with the
Company. No Separation from Service shall be deemed to occur due to military
leave, sick leave or other bona fide

7



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan
leave of absence if the period of such leave does not exceed six months or, in
excess of six months if the Participant’s right to reemployment is provided by
law or contract. If the leave exceeds six months and the Participant’s right to
reemployment is not provided by law or by contract, then the Participant shall
be deemed to have a Separation from Service on the first date immediately
following such six-month period. The Participant shall not be treated as having
a Separation from Service if the Participant provides more than insignificant
services for the Company following the Participant’s actual or purported
termination of or employment with the Company. Services shall be treated as
being insignificant if such services are performed at an annual rate that is
less than 20% of the services rendered by the Participant for the Company, on
average, during the immediately preceding three full calendar years of service
or employment (or if employed less than three years, such shorter period of
employment). Services shall be treated as not being insignificant if such
services are performed at an annual rate that is equal to or greater than 50% of
the services rendered by the Participant for the Company, on average, during the
immediately preceding three full calendar years of service or employment (or if
employed less than three years, such shorter period of employment).
The provision of this Section 1.25 shall be applied consistent with the guidance
issued under Code Section 409A(a)(2)(A)(i) and Treasury Regulations 1.409A-1(h).

1.26   Short-Term Distribution Option

“Short-Term Distribution Option” shall pertain to a distribution of the
Participant’s Salary and/or Bonus, to include the principal amount adjusted for
the investment earnings and less losses, of a Class Year Account in a single
lump sum in January of the calendar year specified by the Participant as further
described in Section 5.1(b)(i).

1.27   Spouse

“Spouse” means the individual to whom the Participant is legally married under
State law at the time of the Participant’s death.

1.28   Termination Distribution Option

“Termination Distribution Option” shall mean a Distribution Election pertaining
to the timing and form of distribution of a Participant’s Account that applies
in the event that a distribution is triggered by the Participant’s Separation of
Service, as further described in Section 5.l(b)(ii).

1.29   Trust

“Trust” means the Dresser-Rand Company Non-Qualified Retirement Plan Trust, a
rabbi trust described in Code Section 671, established December 2006.

1.30   Unforeseeable Emergency

The term “Unforeseeable Emergency”, shall be interpreted consistently with
guidance issued pursuant to Code Section 409A, and shall generally mean a
Participant’s severe

8



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan
financial hardship resulting from either:

  (a)   an illness or accident of the Participant or his or her Spouse,
beneficiary or “dependent”, as defined in Code Section 152(a), and the related
extraordinary and unforeseeable medical expenses, including non-refundable
deductibles and the cost of prescription drugs;     (b)   loss of a
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance);     (c)   other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, such as the imminent foreclosure
of or eviction from the Participant’s primary residence, or extraordinary
funeral expenses of a Spouse, beneficiary or dependent (as defined above).

Generally, the purchase of a home and the payment of college tuition are not
Unforeseeable Emergencies. Whether an event constitutes an Unforeseeable
Emergency shall be determined by the Employee Benefits Committee based on the
relevant facts and circumstances of each case.

1.31   Valuation Date

“Valuation Date” means each business day on which investment markets and the
Plan’s third-party recordkeeper are open.

1.32   Transfer Contributions

“Transfer Contributions” means, with respect to a Participant, amounts
transferred from the ERISA Excess Benefit Plan for Dresser-Rand and/or the ERISA
Compensation Limit Plan for Dresser-Rand Company as of November 12, 2008, the
transfer date. Notwithstanding anything contained herein to the contrary, in no
event shall Transfer Contributions and earnings be subject to: (a) the
enrollment and election provisions of Section 2.4, (b) the Short Term Deferral
Option of Section 5.1; or (c) the hardship distribution provisions of
Section 5.4.

9



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan
Article II:Eligibility and Participation

2.1   Participation

  (a)   Once an Employee is determined to be an Eligible Employee during the
Enrollment Period (Section 2.4), he or she shall be eligible to make a Deferral
Election during the applicable Enrollment Period following the eligibility
effective date designated by the Board. Such an Eligible Employee shall become a
Participant on the January 1 immediately following his or her timely delivery of
a Deferral Election in which he or she elects to defer an amount of Salary
and/or Bonus.     (b)   If an Employee’s status/position changes such that
he/she is no longer an Eligible Employee, under the criteria set forth in
Section 1.15, such Employee shall continue to be a Participant for the remainder
of the calendar year. However, at the end of this calendar year, the Employee
shall cease to be an active Participant and the provisions of Section 2.3 below
shall apply.     (c)   A Participant shall be entitled to participate under the
terms of the Plan only so long as the Board shall allow.

2.2   Termination of Participation

A Participant’s participation in the Plan will terminate when the balance in the
Participant’s Account under this Plan has been paid in full.

2.3   Inactive Participation

A Participant shall cease to be an active Participant upon (a) written
notification by the Employee Benefits Committee, (b) on December 31 of the
calendar year in which the Participant no longer meets the requirements of an
Eligible Employee, or (c) if the Participant is transferred or reassigned to an
Associated Company that is not a participating Company in the Plan. In any such
case, the Participant shall be considered an inactive Participant.
An inactive Participant shall continue participation with respect to amounts
credited to his or her Account, but the Participant shall cease to be eligible
to make any further Deferral Elections under the Plan. If the Participant is
transferred or reassigned to an Associated Company that is not a participating
Company in the Plan, any Deferral Elections will continue through the end of the
calendar year in which such transfer or reassignment occurs. The Account of an
inactive Participant shall continue to be adjusted for investment earnings, and
distributions shall be administered in accordance with the Participant’s most
recent Distribution Election.

2.4   Enrollment Period

  (a)   Administration of Enrollment Period

10



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan
At least once per Plan Year, the Employee Benefits Committee shall administer an
Enrollment Period during which each Eligible Employee shall be offered the
opportunity to complete and deliver a Deferral Election for Salary and/or any
Bonus earned in the following Plan Year. A Deferral Election shall be presented
in a form and manner, and delivered not later than the applicable deadline as
established by the Employee Benefits Committee, subject to paragraph (c).

  (b)   Enrollment for a Newly Eligible Employee

The earliest date an individual who becomes an Eligible Employee during the Plan
Year shall be eligible to enroll will be: (i) to defer Salary, the January 1 of
the following Plan Year, and (ii) to defer Bonus, six full months prior to the
last day of the fiscal year during which performance is measured for the Bonus.
If the Eligible Employee fails to enroll during the earliest possible annual
Enrollment Period, such Eligible Employee shall be eligible to make a Deferral
Election at the next annual Election Period.
If an Employee becomes an Eligible Employee during the Enrollment Period, and
the Plan Administrator is not notified in a timely manner such that allows for
the newly Eligible Employee to be notified and to complete the Deferral Election
process, such Eligible Employee shall be eligible to make a Deferral Election at
the next annual Election Period so long as they remain otherwise eligible to
participate.

  (c)   Deadline for Deferral Election Form

For annual Enrollment Periods, subject to any decision by the Employee Benefits
Committee to the contrary, the deadline for Participants to irrevocably deliver
Deferral Elections shall not be later than:

  (i)   To Defer Salary: A specified date during the December immediately prior
to the calendar year in which the Salary is earned; and     (ii)   To Defer a
Bonus: Six full months prior to the last day of the fiscal year during which
performance is measured for the Bonus.

11



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan
Article III:Participant Deferrals and Company Contributions

3.1   Participant Salary and/or Bonus Deferrals       Each Eligible Employee
shall be eligible to make an annual Deferral Election, with regard to the Salary
and/or Bonus that will be earned in the following Plan Year, during an
Enrollment Period as described in Section 2.4, and in accordance with the
following terms:

  (a)   Bonus Deferrals         An Eligible Employee may elect, under the terms
and conditions of the Plan, to defer up to 80% of his or her Bonus. As soon as
practicable on or after the date a Bonus is awarded, for each Eligible Employee
whose Deferral Election provides for deferral of a Bonus amount, the applicable
dollar amount that the Participant elected to defer shall be credited to his or
her Class Year Account and designated with the timing and form of Distribution
Election elected by the Eligible Employee.     (b)   Salary Deferrals         An
Eligible Employee may elect, under the terms and conditions of the Plan, to
defer up to 80% his or her Salary per pay period. Such Salary Deferrals shall be
credited to his or her Class Year Account and earmarked with the timing and form
of Distribution Election elected by the Eligible Employee.

    The Eligible Employee’s Deferral Election shall become irrevocable on the
last day of the Enrollment Period.   3.2   Company Match Contribution       The
dollar-for-dollar Company Match Contribution, as described in Section 1.11, for
a Plan Year shall not exceed the dollar amount, as follows:

           Tier 1 ¾   For Participants in Pay Grades 35 and higher, 100% of the
first 10% of Salary Deferral and Bonus Deferral, up to a maximum Company Match
Contribution of $150,000 during the Plan Year

           Tier 2 ¾   For Participants in Pay Grades 32 through 34, the Company
Matching Contribution shall equal 100% of first 5% of Salary Deferral and Bonus
Deferral, up to a maximum Company Match Contribution of $15,000 during the Plan
Year.

    For purposes of this definition, if the Participant’s status changes such
that he or she:

  (a)   Was receiving the Tier I Company Match Contribution and becomes Eligible
for the Tier 2 Company Match Contribution during the same Plan Year, the
Participant will begin receiving the Tier 2 Company Match Contribution as of the
effective date of the pay grade change, for the remainder of the same Plan Year,

12



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan

  (b)   Was receiving the Tier 2 Company Match Contribution and becomes Eligible
for the Tier 1 Company Match Contribution during the same Plan Year, the
Participant will begin receiving the Tier 1 Company Match Contribution as of the
effective date of the pay grade change, for the remainder of the same Plan Year,
    (c)   Is no longer an Eligible Employee, the Participant’s Salary and Bonus
deferrals and associated Company Matching Contributions will continue, subject
to the Tier 2 limit as of the effective date he/she became an Ineligible
Employee, for the remainder of the same Plan Year.

    The Company Match Contribution and applicable investment gains and losses
are not subject to the Short-Term Distribution Option.       Effective for
Company Match Contributions that relate to 2009 and later Plan Years, a
Participant shall be not eligible for an allocation of match attributable to a
Participant’s Bonus Deferral, unless he is employed on the December 31 of the
calendar year to which the Bonus relates, or he has died or become disabled.

13



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan
Article IV: Accounts

4.1   Establishment of Accounts       The Employee Benefits Committee (or the
designated third-party record keeper, if any) shall establish on the Company’s
books and records an Account for each Participant and such sub-accounts as are
described in this Plan and applicable to the Participant. For purposes of this
Article IV, a Participant’s Account is a bookkeeping entry only and does not
entitle the Participant to any ownership interest in any actual assets.   4.2  
Earnings Credited to Accounts       Until a Participant’s Account has been fully
distributed, the balance of such Account shall be credited as of each Valuation
Date with the investment earnings, losses and/or income attributable to the
investment fund or funds chosen by the Participant. The Employee Benefits
Committee shall have full and complete discretion to determine the investment
funds offered under the Plan.

    The Employee Benefits Committee shall have the authority to establish any
and all rules pertaining to the frequency of permissible changes in investment
directions, the manner and timing for a Participant to deliver directions for
the investment of future allocations to his or her Account, and procedures for
the reinvestment of existing account balances.

14



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan
Article V: Election, Timing and Form of Distributions

5.1   Participant’s Distribution Election of Timing and Form of Payment

  (a)   Election of Distribution

  (i)   A Participant’s Distribution Election shall include electing whether a
deferral of Salary and/or Bonus shall be subject to the Short-Term Distribution
Option or the Termination Distribution Option. The Participant may choose
separate Short-Term Distribution Options for Salary and Bonus.         The
Termination Distribution Option shall automatically apply to a Participant’s
vested portion of the Company Matching Contributions Account, and all applicable
investment earnings thereon.     (ii)   In lieu of an election submitted by the
Participant, the default Termination Distribution Election will be in the form
of a single lump sum.     (iii)   The Distribution Elections described in this
Article V must be completed by, and shall be irrevocable on, the deadline date
for making the Deferral Election under Section 2.4(c).     (iv)  
(A) Notwithstanding subparagraphs (i) and (iii) of this Section 5.1(a), the
provisions of this subparagraph (iv) shall apply to the time and manner of
distribution of a Participant’s Transfer Contributions and earnings.

(B) Subject to subsection (D), with respect to a Participant who is an Eligible
Employee as of November 12, 2008 and who has one or more Transfer Contributions
to his credit, the time and manner of distribution of the Transfer Contributions
and earnings shall be governed by the Distribution Election that the Participant
previously made with respect to the remainder of the Participant’s Account under
the Termination Distribution Option. In the absence of such an election, the
default provisions of subparagraph (ii) shall apply.
(C) Subject to subsection (D), a Participant who is not an Eligible Employee as
of November 12, 2008 but who has one or more Transfer Contributions to his
credit may make a Distribution Election with respect to his Termination
Distribution Option on or before December 31, 2008. Any such election shall be
irrevocable. If a Participant fails to make an election, the default provisions
of subparagraph (ii) shall apply.
(D) A Participant who was receiving installment payments from the ERISA Excess
Benefit Plan for Dresser-Rand and the ERISA Compensation Limit Plan for
Dresser-Rand Company when such balances transferred to the Plan shall continue
to receive his Transfer Contributions in the form of installment payments until
the Transfer Account is fully distributed.

15



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan

  (b)   Timing of Distributions

  (i)   Short-Term Distribution Option         If the Participant elects the
Short-Term Distribution Option, which shall apply to the principal amount of
Salary or Bonus deferred, and any applicable investment earnings, he or she is
to specify the year in which the Short Term Distribution is to be paid.        
The earliest Short-Term Distribution Option payment date of a Class Year Account
shall be in January following a period of two calendar years post the
Participant’s Deferral Period.         However, if the Participant’s Separation
from Service or death precedes a scheduled Short-Term Distribution payment date,
all pending Short-Term Distributions are voided and the Termination Distribution
Option or Survivor distribution option shall be administered.     (ii)  
Termination Distribution Option         If the Participant elects the
Termination Distribution Option for his or her deferred Salary or deferred
Bonus, the triggering event for the distribution of the Class Year Account shall
be the Participant’s Separation from Service. In no event shall such
distribution be made or commence later than the end of the calendar year
containing the date of such Separation from Service or the 15th day of the third
month following such date, if later. In the event a Participant incurs a
Separation from Service as a result of a Change in Control, the latest date on
which payment can be made shall be determined without regard to the date on
which the Company incurs a Change in Control.

  (c)   Form of Distribution

  (i)   Short-Term Distribution Option         The form of payment for a
distribution of deferred Salary or Bonus, to the extent that a Participant has
elected the Short Term Distribution Option for a Class Year Account, shall be a
single lump sum payment at the time elected by the Participant (as stated in
subsection (b)(i) above.     (ii)   Termination Distribution Option         As
applied to all of a Participant’s Account balances that are subject to the
Termination Distribution Option (or which become subject to that option at the
time of the Participant’s Separation from Service), a Participant shall make an
initial Deferral Election among the following optional forms of payment. Once
elected, the form of payment for the Termination Distribution Option may not be
changed by the Participant. The optional forms of payment are:

  (A)   a single lump-sum payment;     (B)   a single lump-sum payment in
January following the Participant’s

16



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan

      Separation from Service; or

  (C)   an annual declining balance installment over a period of 5 years. Each
installment payment will be issued in January of each year. The amount of the
annual installment shall be calculated using a declining balance formula whereby
the first payment will be 1/5 of the account, the second payment will be 1/4 of
the remaining Account, and so on until the account is depleted. Payment of
installments shall not be interrupted or suspended in the event a Participant
becomes rehired by the Company.

5.2   Class Year Accounts Subject to Short-Term Distribution Options

  (a)   Payment Triggered by Short-Term Distribution Election         In the
case of a Class Year Account for which a Participant has elected a Short-Term
Distribution Option, the principal amount of deferred Salary or Bonus, plus
applicable earnings credited to that Class Year Account, shall be distributed in
one lump-sum payment in January of the calendar year, in accordance with the
Participant’s applicable Distribution Election. Payment shall be made no later
than the end of the calendar year containing the specified date.     (b)  
Exception         Notwithstanding subsection (a), all of the Participant’s
future elected Short-Term Distribution Options shall cease to apply in the event
of the Participant’s Separation from Service, in which case, the Participant’s
election under the Termination Distribution Option shall apply.

5.3   Accounts Subject to the Termination Distribution Option

  (a)   Payment Triggered by Separation from Service         In the event of a
Participant’s Separation from Service, the Separation from Service shall be a
triggering event for the distribution of a Participant’s vested Account,
including: (i) the principal and earnings of any and all Class Year Accounts
(regardless of any Short-Term Distribution Option elected by the Participant),
(ii) the Participant’s Company Match Contribution Account and (iii) the
Participant’s Transfer Account.     (b)   Form of Payment         A distribution
triggered by a Participant’s Separation from Service shall be paid in the form
elected by the Participant for his or her Termination Distribution Option.

5.4   Hardship Distributions

  (a)   In the event of a Participant’s Unforeseeable Emergency, a Participant
may request, and the Employee Benefits Committee may approve, a withdrawal from

17



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan

      the balance of the Participant’s Account (excluding Transfer Contributions
and earnings). In such a case, the burden of proof shall be on the Participant
to produce information sufficient to demonstrate to the Employee Benefits
Committee the existence of the Unforeseeable Emergency, the inadequacy or lack
of availability of other resources, and the amount required to satisfy the need.
Distributions attributable to an Unforeseeable Emergency shall be limited to the
amount that the Employee Benefits Committee determines to be reasonably
necessary to satisfy the emergency need (which may include amounts necessary to
pay any federal, state, or local income taxes or penalties reasonably
anticipated to result from the distribution). A distribution on account of an
Unforeseeable Emergency may not be made to the extent that the emergency is or
may be relieved through reimbursement from insurance or otherwise, or by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not cause severe financial hardship.     (b)   Suspension of
Deferrals following Hardship Distribution         In the event that a
Participant receives a hardship withdrawal pursuant to subsection (a) or
(b) above, or from the Retirement Savings Plan, any Deferral Election under this
Plan shall be suspended for the remainder of the Plan Year.

5.5   Restrictions on Specified Employees       Notwithstanding any other
provision of this Plan to the contrary and except as otherwise permitted under
Code Section 409A, in the case of a Participant who is a “specified employee” as
such term is defined under Code Section 409A(a)(2)(B)(i), no distribution shall
be made to such Participant upon such Participant’s Separation from Service
until the date that is six months after such Participant’s Separation from
Service. A “specified employee” is a Participant who is a key employee as
defined in Code Section 416(i) (without regard to paragraph (5) thereof) of the
Company while the Company is a corporation, any stock of which is publicly
traded on an established securities market. A Participant is a “specified
employee” for the 12-month period beginning April 1 if such Participant meets
the requirement for a key employee for the calendar year immediately preceding
the April 1 date. Any payments delayed under this Section 5.5 will be credited
with applicable investment gains/losses in the Participant’s Account.

18



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan
Article VI: Vesting

6.1   Vesting

  (a)   The portion of the Participant’s Account comprised of the Salary
Deferrals, Bonus Deferrals and Transfer Contributions shall be fully vested.    
(b)   Participant’s interest in the Company Match Contributions Account shall
become fully vested and non-forfeitable upon the
earliest of:

  (1)   completion of 36 Months of Service as determined under Section 6.2; or  
  (2)   attainment of age 65 while in the employ of the Company; or     (3)  
death while in the employ of the Company; or     (4)   a Change in Control while
in the employ of the Company.

      Upon vesting due to a Change in Control any and all subsequent deferrals
and contributions to such Account shall also be immediately 100% vested.

  (c)   If a Participant incurs a termination of employment before one of the
events described in paragraph (b), the Participant’s Company Match Contributions
Account shall be forfeited.

6.2   Service       A Participant will be credited with a Month of Service for
each full calendar month the Participant is an Employee with the Company or an
Associated Company.       The following is included in determining a Month of
Service:

  (i)   If a Participant was employed by the Company on September 5, 2005 and
was employed by Tuthill Corporation on September 4, 2005, then the service with
Tuthill Corporation will be included in computing a Month of Service.

  (ii)   If a Participant was employed by the Company on August 29, 2008 and was
employed by Arrow Industries on August 28, 2008, then the service with Arrow
Industries will be included in computing a Month of Service.

  (a)   Breaks–In–Service         Period of services when a person was not
employed by the Company or an Associated Company will be excluded from
determining the Months of Service for Vesting. Service with the Company or an
Associated Company that precedes a break-in-service equal to 60 or more months
will not be included for Vesting determination, unless the person had a minimum
of 120 Months of Service prior to the break.

19



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan
Article VII: Death Benefits

7.1   Beneficiary Designation       Each Participant shall name one or more
persons as the Beneficiary who will receive any payment under
Section 5.1(c)(ii). A Beneficiary designation is effective only if made in
writing on a form provided by the Employee Benefits Committee and filed with the
Employee Benefits Committee. A Participant may change a Beneficiary designation
by filing another form in accordance with this Section.       If the Participant
fails to designate a Beneficiary or no designated Beneficiary is living when any
payment under Section 5. l(c)(ii) is to be made, then:

  (a)   the surviving Spouse of the Participant shall be the Beneficiary; or    
(b)   if the Participant’s Spouse is not living, then the surviving children of
the Participant will be deemed the Beneficiaries and will take on a per stirpes
basis.     (c)   if there are no children, then the estate of the Participant
will be deemed the Beneficiary.

7.2   Death of Participant       On the death of a Participant, the entire
balance of such Participant’s Account shall be distributed to the Participant’s
Beneficiary(ies) in a lump sum (or divided equally in the case of multiple
Beneficiaries) as soon as administratively practicable following the
Participant’s death, but in no event later than the end of the calendar year
containing the date of death or the 15th day of the third month following the
date of death, if later. The restrictions in Section 5.5 will not apply in the
event of a Participant’s death.

20



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan
Article VIII: Administrative Powers and Duties

8.1   Plan Administration       The administration of the Plan shall be vested
in the Employee Benefits Committee.       The Employee Benefits Committee shall,
subject to express provisions of the Plan, have power to construe the Plan,
prescribe rules and regulations relating to the Plan, and make all
determinations necessary or advisable for the administration of the Plan. All
resolutions or other actions or decisions of the Employee Benefits Committee
shall be by vote of a majority of the Employee Benefits Committee members. No
member of the Employee Benefits Committee shall have the right to vote or decide
upon any matter relating solely to himself or herself under the Plan or to vote
in any case in which his individual right to claim any benefit under the Plan is
particularly involved. In any case in which an Employee Benefits Committee
member is so disqualified to act, and the remaining members cannot agree, the
Board shall decide the matter in which he or she is disqualified.       The
Company may correct any defect or supply any omission or reconcile any
inconsistency in the Plan in the manner and to the extent deemed expedient to
carry it into effect within legal confines.   8.2   Delegation of Authority    
  The administrative duties and responsibilities set forth in Section 8.1 may be
delegated by the Employee Benefits Committee in whatever manner and extent it
chooses to such person or persons as it selects. Employee Benefits Committee
will notify the Company and the Trustee of the authority conferred upon such
person or persons.       The Employee Benefits Committee may delegate to others
certain aspects of the management and operational responsibilities of the Plan,
including the employment of advisors and the delegation of ministerial duties to
qualified individuals.   8.3   Expenses       All expenses and costs incurred in
connection with the administration and operation of the Plan shall be borne by
the Company.   8.4   Indemnity of Employee Benefits Committee       The Company
indemnifies and holds harmless the members of the Employee Benefits Committee,
and each of the members individually, from and against any and all loss
resulting from liability to which the Employee Benefits Committee, or the
members of the Employee Benefits Committee, may be subjected by reason of any
act or conduct (except willful misconduct, fraud or gross negligence) in their
official capacities in the administration of the Trust, Plan or both, including
all expenses reasonably incurred in their defense, in case the Company fails to
provide such defense.

21



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan

8.5   Claims and Appeals Procedures

  (a)   The claims and appeals procedures under the Plan shall be administered
in accordance with written guidelines which may be revised in the discretion of
the Employee Benefits Committee from time to time; provided, however, that any
such guidelines shall be substantially in accordance with the claims and appeals
procedures described herein (as this Plan may be amended from time to time). A
“claim” (as that term is used in this Section) occurs when a Participant or
Beneficiary either (i) makes an application for a benefit under the Plan, or
(ii) disputes a determination by the Employee Benefits Committee (or a person
authorized by the Employee Benefits Committee) of the amount of any benefit or
the resolution of any matter affecting a benefit under the Plan. A claim or
appeal may be filed by an authorized representative of the Participant or
Beneficiary who is the claimant.     (b)   Notwithstanding any other provision
of the Plan, a Participant or Beneficiary shall not have a right to submit a
dispute with respect to a benefit under this Plan more than 3 years after the
date the individual has knowledge of all material facts that are the subject of
the dispute.     (c)   Claims for benefits under the Plan shall be filed with
the corporate benefits office on forms provided for that purpose. Each claim
will be decided by one or more persons who are authorized by the Employee
Benefits Committee and are referred to in this Section as the “Claims
Administrator”. The Claims Administrator will give the claimant written notice
of the disposition of a claim within 90 days after the claim has been filed,
unless special circumstances require an extension of time for processing, in
which case such notice of disposition shall be given within 180 days after the
application has been filed. If notice of disposition is not given, the claim is
deemed to be denied.     (d)   If a claim is denied in whole or in part, the
Claims Administrator shall give the claimant a written explanation stating the
reasons for the denial, citing pertinent provisions of the Plan, the manner in
which the claim denial can be appealed to the Employee Benefits Committee and,
in the event of an appeal, the further information which the claimant may submit
or request in connection with the appeal and the claimant’s eventual rights to
pursue other remedies under ERISA.     (e)   A claimant wishing a review of a
denied claim may submit an appeal in writing in a manner acceptable to the
Employee Benefits Committee. The deadline for submitting any such appeal shall
be 60 days after receipt of the written notification of the denial of the claim,
as described above. Within 60 days following the receipt of the notice of
appeal, the Employee Benefits Committee will give the claimant either (i) a
written notice of the decision of the reviewer, or (ii) if special circumstances
require an extension of time for review, a notice of a 60 day extension of the
review period. In the latter case, the notice of the decision of the reviewer
shall be delivered to the claimant by the Employee Benefits Committee within
120 days after the application has been filed. Members of the

22



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan

      Employee Benefits Committee who vote on the decision on appeal shall not
include any person who decided the initial claim, but a person who decided the
initial claim may participate in the discussion of the appeal with the voting
members of the Employee Benefits Committee.     (f)   The Plan hereby delegates
full and complete discretion to the Claims Administrator and the Employee
Benefits Committee:

  (i)   to make findings of fact pertaining to a claim or appeal;     (ii)   to
interpret the Plan as applied to the facts; and     (iii)   to decide all
aspects of the claim or appeal.

      The decision by the Employee Benefits Committee shall be the final and
conclusive administrative review proceeding under the Plan.

8.6   Exhaustion of Administrative Remedies       If claimants continue to
dispute the benefit denial, then claimants may assert a legal or equitable
action for benefits, subject to the terms of this section. No legal or equitable
action for benefits under the Plan shall be brought unless and until the
claimant has:

  (a)   submitted a written application for benefits;     (b)   been notified
that the application is denied;     (c)   filed a written request for a review
of the application in accordance with Section 8.4; and     (d)   been notified
in writing that the Employee Benefits Committee has affirmed the denial of the
application; provided, however, that an action may be brought after the Company
or the Employee Benefits Committee has failed to act on the claim within the
time prescribed in Section 8.4, above.

23



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan
Article IX:Amendment and Termination

  9.1   Amending the Plan         The Company, by action of the Board of
Directors or its duly authorized delegate, may amend this Plan at any time;
provided, however, that such amendment shall not adversely affect any rights to
amounts that Participants have accrued hereunder as of the date of such
amendment, unless such amendment is required under applicable law.     9.2  
Plan Termination         The Company may terminate the Plan at any time in whole
or in part.

  (a)   Except for such modifications, limitations or restrictions as may
otherwise be required to avoid current income taxation or other adverse tax
consequences as a result of changes to the tax laws and regulations applicable
to the Plan, no such plan amendment or plan termination authorized by the
Company shall adversely affect the benefits accrued to date under the Plan or
otherwise reduce the then outstanding balances credited to Accounts or otherwise
adversely affect the distribution provisions in effect for those Accounts.
Termination of the Plan shall not serve to reduce the amount credited to a(n)
Account(s) at the time of termination.     (b)   If the Plan is terminated,
benefits accrued through the date of Plan termination shall be paid in such
manner and at such time as they would have been paid if the Plan had not
terminated, except to the extent acceleration of payment of benefits is
permitted by Section 409A of the Code and the regulations promulgated
thereunder.

24



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan
Article X:Miscellaneous

  10.1   Severability         If any of the provisions of this Plan shall be
held invalid, the remainder of the Plan shall not be affected thereby.
Notwithstanding any provision of the Plan, if any provision of the Plan or an
interpretation of any provisions of the Plan shall be inconsistent with the
applicable requirements of Code Section 409A and the regulations thereunder, the
Plan provision shall be applied in a manner such that the provision shall be
read as consistent with Code Section 409A and the regulations thereunder to the
extent such application avoids application of Code Section 409A(a)(1) causing
the early taxation of the Participant.     10.2   Unsecured Interest         No
Participant or Beneficiary shall have any rights with respect to any portion of
the Company contributions made on his or her behalf or any benefits under the
Plan except as a general, unsecured creditor of the Company. The Plan
constitutes a mere promise by the Company to make future benefits payments
pursuant to the terms of the Plan. Deferred Compensation credited to a
Participant’s Account is not held in escrow and is not secured by any specific
assets of the Company or in which the Company has an interest. The Company may
make such arrangements as it desires to provide for the payment of benefits
under the Plan. The Company may, but is not required to, establish a Trust to
hold contributions and any earnings from investment of the contributions. In
order to satisfy its Plan obligations, the Company may, but is not required to,
make, or cause the trustee of the Trust to make, actual investments.     10.3  
Payments to the Account Trust         In the event a Trust or Trusts are
established by the Company for purposes of this Plan, amounts credited to
Participant Accounts under the Plan shall be contributed in like amount by the
Company directly to the trustee of the Trust on or about the date as of which
such amounts are credited to Participant Accounts. Any Trust or Trusts
established by the Company for purposes of this Plan and the taxation of the
assets held in any such Trust on behalf of Participants shall be subject to the
requirements of Code Section 409A(b) including (i) the transfers of assets for
the benefit of covered employees (as defined in Code Section 409A(b)(3)(D)(ii))
when the Company’s defined benefit pension plan is in a restricted period, and
(ii) the restriction of assets in connection with a change in the Company’s
financial health.         In the event a Trust or Trusts are not established by
the Company for purposes of this Plan, amounts shall nevertheless be credited to
Participant Accounts as stated in the terms of the Plan.     10.4   Not an
Employment Agreement         Nothing contained herein will confer upon any
Participant the right to be retained in the

25



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan

      service of the Company, nor will it interfere with the right of the
Company to discharge with or without cause the Participant at any time.

  10.5   No Assignment or Anticipation of Benefits

  (a)   No Assignment         Except as provided in the following paragraph, no
Participant Account under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, execution, attachment, garnishment, or any other legal process, and any
attempt to do so shall be void.     (b)   Domestic Relations Orders         The
Employee Benefits Committee shall follow ¾ if, when, and to the extent a
Participant is receiving a distribution (or series of distributions) of his or
her Account under the Plan — any judgment, decree or order of a state court
(including a court approved property settlement agreement) which:

  (i)   relates to the provision of child support, alimony payments or marital
property rights made pursuant to a state domestic relations law (including a
community property law),     (ii)   provides an alternate payee with a right to
receive all or a stated portion of one or more subsequent distributions which
would otherwise then be payable entirely to the Participant or a Beneficiary
under the otherwise applicable provisions of this Plan, and     (iii)  
satisfies the requirements of the Company’s administrative procedures for
Domestic Relations Orders.

  10.6   Taxes         The Company shall be entitled to: (i) deduct from each
Participant’s current compensation or from benefits payable under the Plan, any
Federal, state or local withholding or other taxes or charges which the
employing company is required to deduct under applicable law; and/or
(ii) accelerate payment of a Participant’s benefit to pay employment tax to the
extent permitted by Treasury Regulation 1.409A-3(j)(4)(vi). If the aggregate
amount of a Participant’s current compensation and benefits payable from the
Plan is insufficient to meet any then applicable tax withholding obligation and
payment of the Participant’s benefit is not accelerated to fund the employment
tax liability, the Participant shall have the obligation to pay such withholding
taxes in a manner then determined by the Employee Benefits Committee, or in
accordance with an administrative policy approved by the Employee Benefits
Committee.     10.7   State Law         The provisions of the Plan and all
rights created thereunder shall be governed by and construed in accordance with
the laws of the State of Texas, to the extent not governed by federal law.

26



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan

  10.8   Legal Actions         The Employee Benefits Committee will be a
necessary party to any action or proceeding involving the administration of the
Plan. No employee, Participant, former Participant or their Beneficiaries, or
any other person having or claiming to have an interest in the Plan will be
entitled to any notice or process. Any final judgment that may be entered in any
such action or proceeding will be binding and conclusive on all persons having
or claiming to have any interest in the Plan.     10.9   Facility of Payment    
    In the event any benefit under this Plan is payable to a person who is under
legal disability or is in any way incapacitated so as to be unable to manage his
or her financial affairs, the Employee Benefits Committee may direct payment of
such benefit to a duly appointed guardian, committee or other legal
representative of such person, or in the absence of a guardian or legal
representative, to a custodian for such person under a Uniform Gifts to Minors
Act or relative of such person by blood or marriage, for such person’s benefit.
Any payment made in good faith pursuant to this provision shall fully discharge
the Company and the Plan of any liability to the extent of such payment.    
10.10   Unclaimed Benefits         If the Employee Benefits Committee is unable
after any benefit becomes due hereunder to authorize payment because the
whereabouts of a Participant or Beneficiary cannot be ascertained, the Committee
shall send written notice of such benefit to the Participant or Beneficiary at
his or her last known mailing address as shown by the records of the Company.  
      If the Employee Benefits Committee, by making a reasonably diligent
effort, cannot locate the Participant or any Beneficiary under Section 7.1, the
amount payable to such Participant or Beneficiary shall be forfeited at such
time as the Employee Benefits Committee shall determine in a nondiscriminatory
manner (but in all events prior to the time such benefit would otherwise escheat
under any applicable laws). The forfeiture shall be applied to reduce future
Company Match Contributions.         Should the Participant or Beneficiary
subsequently make application for benefits, the amount so forfeited shall be
paid to the Participant or Beneficiary.     10.11   Appendices         Any
Appendix to this Plan, as amended from time to time, is incorporated into, and
made a part of, the terms and conditions of this Plan.     10.12   Entire
Agreement         The terms of this Plan document and the Participant’s
elections supersede any written or verbal agreements, representations, proposals
or plans. Further, the terms of the Plan and the elections cannot be amended or
changed by any verbal agreement, representation, proposal or other
communication. Section 9.1 entitled Amendment and Section 9.2

27



--------------------------------------------------------------------------------



 



The Dresser-Rand Company Non-Qualified Retirement Plan

      entitled Plan Termination sets forth the sole mechanism for amending or
changing the terms of the Plan.

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by a duly
authorized member of its Employee Benefits Committee this 30 day of December,
2008.

         
 
  DRESSER-RAND COMPANY
EMPLOYEE BENEFITS COMMITTEE    
 
       
 
  /s/ Elizabeth C. Powers
 
Elizabeth C. Powers    
 
  Chairperson of the Employee Benefits Committee    
 
       
Attested by:
       
 
  /s/ Mark F. Mai
 
Mark Mai    
 
  Corporate Secretary    

28